Citation Nr: 0615312	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  02-10 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to May 
1945.  The veteran died in June 2001.  The appellant is the 
veteran's widow.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
RO.  The appellant filed a notice of disagreement (NOD) in 
April 2002.  The RO issued a statement of the case (SOC) in 
July 2002. The appellant filed a substantive appeal in July 
2002.  

In October 2003, the Board denied the claims.  The claimant 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a January 2006 
Memorandum Decision, the Court vacated the Board's decision 
and remanded the claims to the Board for action consistent 
with the decision.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran died in June 2001.  His death certificate 
lists the immediate cause of death as a severe left 
ventricular systolic dysfunction due to or as a consequence 
of an anteroseptal myocardial infarction; chronic renal 
insufficiency and Alzheimer's dementia were listed as 
conditions that contributed to but did not cause the 
veteran's death.

3.  During the veteran's lifetime, service connection was in 
effect for residuals of a shell fragment wound to the left 
side of the neck, residuals of a shell fragment wound with 
retained foreign bodies to the chest, scar, cervical spinal 
muscles, Muscle Group XX with retained foreign bodies, 
residuals of a gunshot wound to the left hand with numbness 
of the left middle finger, and shell fragment wound scars of 
the chest.  The combined rating was 50 percent, effective 
January 11, 1989.

4.  There is no competent evidence of a nexus between the 
veteran's death and either service or a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1112, 
1131, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.312 (2005).

2.  Basic eligibility for dependent's educational assistance 
under Chapter 35, Title 38, United States Code, has not been 
established.  38 U.S.C.A. §§ 1310, 3500, 3501 (West 2002); 38 
C.F.R. §§ 3.312, 3.807 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on each of the claims on 
appeal has been accomplished.

Through  March 2002 rating decision, and the July 2002 SOC, 
the RO advised the appellant and her representative of the 
basic laws and regulations governing her claims for service 
connection for the cause of the veteran's death and 
eligibility for Dependents' Educational Assistance under 38 
U.S.C.A., Chapter 35, the evidence that was considered and 
the bases for the denial of the claims.  Hence, the Board 
finds that they have been given notice of the information and 
evidence needed to substantiate the claims, and, as evidenced 
by various letters, e.g. such as the RO August and September 
2001 letters, soliciting information and/or evidence, have 
been afforded opportunities to submit such information and 
evidence on multiple occasions throughout the adjudication 
process.  

Furthermore, via various RO correspondence, to include the 
August 2001 notice letter, which instructed the appellant to 
provide authorization to enable it to obtain any outstanding 
private medical records, and information to enable it to 
obtain any outstanding VA treatment records, the Board finds 
that the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  The Board observes that 
the appellant was notified again in September 2001 that 
certain private records were being obtained on her behalf; 
she was also requested to submit evidence demonstrating the 
veteran's death was due to his service connected disabilities 
specifically enumerated in that correspondence.  Later that 
same month, the appellant informed the RO that she had no 
further evidence to submit.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

As indicated above, the first three Pelegrini's content of 
notice requirements clearly have been met in this appeal. 
With respect to the fourth requirement, the Board notes that 
the appellant  has not explicitly been notified to submit all 
evidence in her possession.  However, she has identified 
evidence in support of her appeal.   Given that fact, as well 
as the RO's instructions to her, noted above, the Board finds 
that the RO's omission in this regard is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2005).. 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the appellant 
before and after the March 2002 rating action on appeal.  
Notwithstanding, the Board finds that, in this appeal, any 
delay in issuing section 5103(a) notice was not prejudicial 
to the appellant because it did not affect the essential 
fairness of the adjudication, in that the claim was fully 
developed and re-adjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  In this 
case, as indicated above, the appellant had full opportunity 
to respond after issuance of notice documents identified 
above, to include the RO's several notice letters, the rating 
decision on appeal, and the SOC.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD 
Corp., 159 F.3d at 549 Cf. 38 C.F.R. § 20. 1102.

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (veteran status, 
existence of a disability, connection between the service and 
that disability, degree of disability, and effective date 
pertaining to the disability).  In this case, the veteran's 
status and degree of disability are not at issue.  The RO as 
not provided any notice regarding the effective date.  
However, as the Board's decision herein denies the 
appellant's claim for service connection for the cause of 
death (in particular), no effective date is being assigned; 
accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.  

Additionally, the Board finds that all necessary development 
has been accomplished.  The appellant advised the RO and 
provided medical releases for the veteran's outpatient 
treatment and hospitalization records.  The RO contacted the 
private medical treatment providers and associated all 
records obtained with the claims file.  Significantly, 
neither the appellant nor her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Further, as 
explained in more detail below (consistent with the Court's 
Memorandum decision), the Board also finds that the record 
presents no basis to further develop the record to create any 
additional evidence for consideration in connection with any 
claim herein decided, to include obtaining a medical opinion 
on the cause of death matter.  

Under these circumstances, the Board finds there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on the claims on appeal.  


II. Service Connection for the Cause of the Veteran's Death

A. Background

According to the veteran's service medical records, he was 
wounded multiple times in combat and was the recipient of 
several decorations including the Purple Heart medal.  
However, the service medical records are silent for 
complaints or treatment of any heart disorder, renal 
insufficiency or Alzheimer's dementia.

A January 1948 VA X-ray examination revealed a normal heart 
and lungs.  There was a small metallic fragment visualized 
within the thorax in the anterior half at the level of the 
4th rib.  A second metallic fragment was seen in the 
suprasternal notch.

A chest X-ray afforded on May 15, 1950 reported an opaque 
foreign body measuring approximately 3 by 6 by 5 millimeters 
at the level of the third dorsal vertebrae 1 centimeter to 
the left of the mid-line in the paraspinal musculature.  The 
heart and lungs were again within normal limits.  Additional 
foreign bodies were demonstrated in the soft tissues, of the 
right axilla (4 X 5 X 6 mm) and in the parenchyma of the left 
lung just anterior to the coronal plane, 3 centimeter beneath 
the lateral chest wall (2 X 4 mm).

During the veteran's lifetime, service connection was 
properly established for residuals of a shell fragment wound 
to the left side of the neck, residuals of a shell fragment 
wound with retained foreign bodies to the chest, scar, 
cervical spinal muscles, Muscle Group XX with retained 
foreign bodies, residuals of a gunshot wound to the left hand 
with numbness of the left middle finger, and shell fragment 
wound scars of the chest.  Effective January 11, 1989, the 
combined rating was 50 percent.

A March 1989 VA examination report identified a retained 
foreign body in the left mid lung.  In a May 1989 rating 
decision, service connection was denied for chronic 
obstructive pulmonary disease (COPD).  A private medical 
affidavit received in January 1989 reported that the veteran 
experienced shortness of breath for about 10 years and that 
he "used to work around coal mines; he's developed COPD . . 
."  At a March 20, 1989 VA examination, the veteran reported 
to the examiner that he had shortness of breath and that he 
used to work on a railroad in the coal industry for 30 years.  
The RO found that, while the veteran suffered from severe 
obstructive ventilatory impairment, there was evidence that 
the veteran worked in a coal mine for 30 years after service 
and no competent evidence that such condition was due to 
military service.  The veteran did not initiate an appeal of 
the May 1989 rating decision.

Private outpatient treatment records, dated from December 
1994 to January 2001, show treatment for a variety of 
conditions.  An August 1997 note included diagnoses of COPD, 
Corpulmonal and mild chronic renal failure.  A February 1998 
noted that the veteran suffered from acute dyspnea, COPD, 
left ventricular dysfunction with congestive heart failure 
and elevated liver enzymes by history.  In November 1998 he 
was diagnosed with arteriosclerotic cardiovascular disease.

Private hospital records from the Princeton Community 
Hospital reflect that on June [redacted], 2001, the veteran arrived in 
cardiac arrest and did not respond to resuscitation efforts.

At the time of death, service connection was not in effect 
for any cardiovascular or pulmonary respiratory conditions 
and there were no service connection claims pending before 
VA.

B.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. To establish 
service connection for the cause of a veteran's death, the 
evidence must show that a disability incurred or aggravated 
in service either caused or contributed substantially or 
materially to cause death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

After carefully reviewing the evidence of record in light of 
the above criteria, the Board finds that the preponderance of 
the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.

In support of her contention that the cause of the veteran's 
death should be service connected, the appellant asserts that 
the veteran's "severe breathing condition" caused his fatal 
heart attack.  She noted that her husband was on oxygen since 
1996.  The record reflects that, post-service, the veteran 
was diagnosed with COPD.  However, as noted above, the 
veteran was not service connected for any pulmonary or 
respiratory disability, and no claim for any such disability 
was pending at the time of the veteran's death.  Moreover, 
the records presents no evidence of a nexus between any heart 
or lung disability and the veteran's service.  While service 
medical records reflect that the veteran sustained a shell 
fragment wound to the left chest, these records do not 
reflect any complaints, findings, or diagnosis of any heart 
disorder, breathing problem or a lung disorder in service.  
When his COPD developed years after service, the pertinent 
history recorded was his post service occupational exposure 
to coal and there was not so much as any mention of his in-
service wounds in terms of that disease process.  There also 
is no competent evidence to suggest that the veteran's shell 
fragment wound to his chest caused any breathing or heart 
problem.   

The Board emphasizes that the June 2001 death certificate 
lists the immediate cause of death as a severe left 
ventricular systolic dysfunction due to an anteroseptal 
myocardial infarction.  The death certificate approximates 
that such condition had an onset 4 1/2 prior to the veteran's 
death (by implication, negating any nexus to service).  The 
death certificate further lists chronic renal insufficiency 
and Alzheimer's dementia as conditions that contributed to 
but did not cause the veteran's death.  Even assuming, 
arguendo, that the chronic renal insufficiency and 
Alzheimer's dementia contributed substantially and materially 
to cause death (within the meaning of the pertinent statute 
and regulation), neither chronic renal insufficiency or 
Alzheimer's dementia are service-connected disabilities, and 
as noted above, there is no competent medical indication that 
such conditions were related to the veteran's military 
service.  The Board also emphasizes that there is no 
competent evidence or opinion to even suggest that any of the 
veteran's service-connected disabilities led to the 
development of a chronic heart condition, renal insufficiency 
or Alzheimer's dementia.

Further, on this record, the Board finds that the duty to 
assist does not require VA to obtain any such medical nexus 
opinion.  See 38 U.S.C.A. § 5103A(d)(2); Charles v. Principi, 
16 Vet. App. at 370, 375 (2002).  The record demonstrates 
that even some years after the veteran sustained his wounds, 
i.e. January 1948 and May 1950, his wounds had not affected 
his heart and lungs because those systems were entirely 
normal at such times.  The complete record is devoid of 
medical evidence of any post service infection attributable 
to his service connected wounds or that the wounds had become 
at all symptomatic vis-à-vis the pulmonary, renal or 
cardiovascular systems.  The veteran's death was primarily 
attributable to cardiovascular disorders and there is no 
evidence whatsoever that his wounds affected his heart.  As 
the record does not even reflect a prima facie case for 
service connection fir , and VA has no further obligation to 
obtain a medical opinion pursuant to section 5103A(d).  See 
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); 
see also Duenas v. Principi, 18 Vet. App. 512 (2004) (per 
curium).  In short, there is absolutely no competent medical 
evidence to establish that a disability of service origin 
caused or contributed substantially or materially to cause 
the veteran's death.  

The Board has considered the appellant's assertions; however, 
as a layperson without the appropriate medical training or 
expertise, she is not competent to establish the required 
elements of the claim on the basis of her assertions, alone.  
See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Rather, in order for her to prevail, 
the record must include medical evidence to support the 
claim. However, neither the appellant nor her representative 
has presented, identified, or alluded to the existence of any 
medical evidence even suggesting a relationship between the 
veteran's death and either service or a service-connected 
disability.  

Under these circumstances, the Board finds that the claim for 
service connection for the cause of the veteran's death must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of any competent evidence 
to support the claim, that doctrine is not applicable  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

III. Eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter35

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. 3.807.

As noted above, the veteran died, after his discharge from 
service, of a nonservice-connected disease (as indicated 
above, service connection has not been established for the 
cause of the veteran's death).  Moreover, the combined rating 
for the veteran's service-connected disabilities, at the time 
of his death, was 50 percent; as such, the veteran did not 
have a permanent, total, service-connected disability.

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance.  As such, her claim for  
Chapter 35 benefits must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependent's Educational Assistance under 38 U.S.C. Chapter 35 
is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


